internal_revenue_service deparment al ire treasury s n s ln 's l n s l n s n s n s n no third party contact’ kxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxxkk coniact person telephone number in reference tol os date xxkxerk xxxxkexkx op e eo t legend t xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkxkx c xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxk y xxxxxxxx z xxxxxxxxxxxxxx a xxxxxxxxxxxxxk b xxxxxxxxxxxx e d x xxxxxxx y xxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxk dear applicant this is in reply to a letter dated date under which t and c in connection with a proposed transaction and request us to rule that request certain rulings under sec_507 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code more specifically t that the proposed transfer will constitute a ‘significant disposition of assets to one or more private foundations’ within the meaning of sec_1_507-3 a and of the income_tax regulations c that the proposed transfer will not result ina ‘termination of private_foundation status’ of t within the meaning of sec_507 of the code but will constitute an ‘other adjustment organization or reorganization’ between private_foundations within the contemplation of sec_507 sec_1_507-1 and of the regulations the proposed not constitute either a notification of that under b transfer will t’s intent to terminate its status as a private_foundation under sec_507 of the code ‘willful repeated acts or failure to act ora willful and flagrant act the meaning of sec_507 or failure to act ’ within or by ft and therefore a xxxxxxxxxxxxxxxxxxxxxxxkxxxxxxkxa t will not be liable for the tax imposed by sec_507 c that under sec_507 a of the regulations c will not be treated as a newly created organization and sec_5 that under sec_1_507-3 of regulations c will be treated as possessing t's attributes and characteristics that are described in sec_1_507-3 regulations and the the of that the proposed transfer will not give rise to net ‘sale or investment_income and will other within section otherwise c a subject t to excise_tax on any gain on the proposed transfer not constitute a of code excise disposition’ meaning reduced the of the wculd which the tax the or that the proposed transfer will not constitute an act of ‘self-dealing’ within the meaning of sec_4941 of the code that the proposed transfer will not subject t any_tax liability for a failure to distribute income under sec_4942 the code to of that upon consummation of the proposed transfer will succeed to t's ‘excess gual ifying distributions’ lf any within the meaning of secuion a -3-e of a of requirements of sec_4942 not apply to assets under section record keeping g b of the code will no t during any period in which it the regulations regulations c the has and the that the proposed transfer will not constitute a jeopardizing investment within the meaning of sec_4944 of the code that the proposed transfer will under section not constitute a the d of ll ‘taxable expenditure’ code that under of the exercise regulations ‘expenditure responsibility’ under sec_4945 h of the code with respect to the assets transferred in the proposed transfer a required section will not to be t at vive dey - e l xxxxxxxxxxxxxxxxxxxxxxxkxxxkkaaky a through of the code c will be treated as if were t it t the that legal c or accounting and expenses incurred by ruling_request and in carrying out the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 be considered qualifying distributions under sec_4942 of the code in connection with other code this will and the of that the proposed transfer will not affect the status of federal_income_tax under sec_501 code as organizations exempt from of the or c t that the proposed transfer will not give rise to or sec_507 of the any taxes under chapter code and that section sec_1_507-1 the regulations under i of and a be required to file the annual information_return required by year following proposed transfer occurs if during the subsequent taxable years it has neither legal nor equitable_title to any assets and engages in no activity taxable the any which taxable_year code will for the the not of in t facts our records reflect that in t was organized as reflect profit corporation under the aws of records income_tax under section s0l c our records foundation reflect that that has t t the state of was reccgnized as exempt a non- our federa of the code in june of a private been classified as y from also the information furnished shows that a and b founded t and were substantial contributors to it the file reflects that a and b were husband and wife and that a died in and b died in t’s current officers and directors include e and d a and b’s daughter and son the board and d board members of who are is t’s chairman of is t's president and secretary the four other t are unrelated to a and b respectively e the information furnished shows that t was formed to engage in the following activities ta give financial assistance to hospitals rat met peeomdarpdomas amd oat her aner itu pene veg o5 xxxxxxxxxxxxxaxkxkxxxxakkaxkaka akrarax to give financial assistance to schools including but not limited to technical and professional schools colleges universities and other institutions for the advancement of learning situate in the united_states to give churches associations or conventions of churches and to other religious organizations institutions and corporations situate in the united_states assistance financial to to give financial assistance to museums and other the and the united_states the study or advancement of for arts in institutions situate preservation sciences to give financial assistance organizations and institutions study or advancement of music symphony orchestras situate in the united_states lo societies for the performance including operas and to give financial assistance to other corporations trusts community chests funds foundations situate in the united_states organized and operated for religious charitable educational_purposes or for the prevention of cruelty to children or animals and scientific literary and to furnish financial assistance to worthy students in need of such assistance to enable them to who are not but obtain an limited schools colleges universities and other institutions for the advancement of learning situate in the united_states schools and professional technical educaticn including to in as the information furnished shows b the state the information furnished shows that e and d are c's only the successor is represented that b wanted t to be liquidated a non-profit trust under the laws of is represented that b formed that may to be on x established c of trustees it of t further it and all of its assets transferred to c was recognized as exempt tax under dated and was held to be a private_foundation within from federal by determination_letter income code the of section november the meaning of sec_509 sec_50l c of the code c’s trust document states that it was formed to devote and its income exclusively for charitable religious apply scientific literary and educational_purposes either directly or by contributions to organizations duly authorized to carry on educationai charitable scientific religious titerary and ay i x xxxxxxxxxxxxxxkxkxxxxxxxxxxkkxkxkakk the charitable the information furnished shows b hereafter established a crat transferred marketable_securities valued in excess of dollar_figurex to the crat by the terms make annual distributions of is represented that upon b‘s death the crat distributed in excess of dollar_figurex to c the of its value to b the crat’s creating document remainder annuity information may trust furnished crat it shows that that was to of in of b further the information furnished shows that prior to her b established a charitable_lead_annuity_trust death in hereafter clat the information furnished shows that b transferred marketable_securities valued in excess of dollar_figurex to the clat by the terms of the clat’s creating document the clat was to make annual distributions of 250y to over a year period in february of on date t's board_of trustees approved resolution dissolving t and transferring all of subject state of to approval by both the y and by the internal_revenue_service court its assets to of jurisdiction of a the it is represented that action was adopted because t’s directors determined that purposes could be most efficiently carried out by c were purposes are substantially_similar to t’s purposes such dissolution and liquidation t’s if t's assets c administered transferred inasmuch and to by as c further it two foundations is represented that the proposed transaction wiil eliminate needless extra expenses associated with the operation of purposes the proposed transaction specifically be committed to gifts and grants for will allow more funds to exempt purposes the normal expenses associated with corporate filings in the state of which have virtually identical is represented that and will save it y c it and is represented that upon receipt of a favorable response seek to judicial approval by the judicial authorities of the state of y of its dissolution and liquidation and the transfer of its assets to t’s ruling_request of october t will t represents that its assets and its dissolution and liquidation t will notify the internal_revenue_service of such termination liquidation and transfer upon the transfer of it is represented that c will assume liability for any excise_tax owed by t on its investment_income for the year of the distribution and any subsequent year also it is represented that t will not treat any amount qualifying_distribution under of b ne transferred assets as rr lgd on a xxxxxxxxxxxxxxkxxxxxxakxkkxaxkakak it is represented that neither t nor have committed any willful or flagrant acts rise to liability to tax under chapter or failure to act that would give further it is represented that t and are effectively controlled by the same individuals within the meaning of sec_1_482-1 of the regulations law sec_501 the code provides for the exemption from federal_income_tax of any nonprofit organization that is organized and operated exclusively for charitable and or other exempt purposes stated in that section of sec_507 of the code provides that a sec_501 c exempt organization’s classification as may be terminated in the ways described respectively in sec_507 sec_507 also concerns under sec_507 transfer of assets by one private_foundation to another private_foundation s a b a and b b a private_foundation the sec_507 of the code provides that in the transfer of assets by one private_foundation to one or more other private_foundations as part of transferee private_foundations shall not created organizaticns a reorganization the be treated as newly fezction c of the regulations indicates that a transfer under sec_507 transfer of assets from one private_foundation to another private_foundation pursuant to reorganization or liquidation the code includes a of sec_1_507-3 of the regulations indicates that a transfer of assets from one private_foundation to another a reorganization or liquidation in private_foundation pursuant to the transferee private_foundation shall not newly created organization but shall succeed to the transferor's aggregate tax_benefit under code sec_507 be treated as a sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet distribution_requirements under sec_4942 of for any taxable_year in which it makes a sec_507 bd transfer of all or part of foundation the sec_507 transfer itself may be counted toward satisfaction of such requirement only if meets the requirements of sec_4942 its net assets to another private the code it its even sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3fa 9' where the foyer ha poorepae digs bo o xxxxxxxxxxxxxxxxxxaxxaxxxxkaxxaxkaa to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_1 a -3 a of the regulations provides that certain tax provisions listed therein will carry over to transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation a sec_1_507-3 of the regulations indicates that its assets a transferor private_foundation transfers all of if to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 a redesignated as sec_1_482-1 directly or indirectly by the same person or persons who effectively controlled the transferor private_foundation the transferee private_foundation will be treated as foundation for purposes of sec_4940 through and sec_507 through of the fair_market_value of assets that were transferred bears to the fair_market_value of the assets of before the transfer the transferor private_foundation immediately the transferor private foundation's in the proportion which it were the transferor private the code now if iii sec_1_507-3 of the regulations example of the code made a grant to another private of p's assets to private_foundations r the same trustees a and b then transferred describes a situation where a private_foundation p controlled by trustees a and b foundation w for which p was therefore required to exercise expenditure_responsibility under sec_4945 d h all also all and t s controlled by a and b are each required to assume p’s expenditure_responsibility for p's grant to by agreement with p s concludes that r for the transfer grants received by them from p because in p rather than as this regard r recipients of expenditure_responsibility grants from p and t the example concludes that r and t have no expenditure_responsibility w unless one or two of them is assigned that task and t are treated as the example also the transfer as part of and s s sec_1_507-4 of exceptions not involved here foundation status imposed by sec_507 not apply to a sec_507 transfer of assets of the code does the regulations provides that with the tax on termination of private sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 constitute a termination of erates the code will not the transferor’s private_foundation of q- -p xxxxxxxxxxxxxxxxxxxxxxxxkxxkxxxz sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of disqualified persons as defined in sec_4946 its sec_4942 of the code re yuires that a private_foundation must expend qualifying distributions under sec_4942 for the direct active_conduct of exempt purposes sec_4942 a of the code indicates in pertinent that a contribution will net be considered to be part qualifying_distribution under sec_4942 where the contribution is either controlled by the transferor or transferor’s disqualified persons or foundation that is not unless sec_4942 by one or more of the is met ii i to another organization that is an operating_foundation under section to any private a sec_4942 of the code requires that the transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of out of the transferee’s own corpus within the meaning of sec_4942 that transferee’s qualifying_distribution must be expended before the close of year after the transferee’s taxable_year in which the sec_507 b transfer was received the transfer received and that is paid the transferee’s first taxable sec_4944 of the code imposee a tax upon the making by any private_foundation of any investment that jeopardizes the conduct of its exempt purposes sec_4944 of the code indicates that there is no tax upon any investment whose purpose is purposes to further exempt sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under on its grants to another private_foundation sec_4945 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper reports from the grantee private_foundation on the grantee’s uses of the grant b of the regulations refers to the rules of weer ian in pertinent part sec_1 sad thal ry weer tba yf f xxxxxxxxxxxxkxxxxxxxkxxkxaxkxaxkakaa sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 b sec_53_4946-1 of the foundation and similar for purposes of self- excise_tax regulations provides that dealing under sec_4941 of the code under sec_501 than an ovganization described in sec_509 is not a disqualified_person other an exempt_organization sec_53_4945-6 and b of the regulations allow a private_foundation to make sec_507 transfers of of transfers being considered to be taxable_expenditures its assets to organizations exempt under sec_501 the cede not excluding private_foundations without the to sec_53_4945-5 c of the principal and the income for endowment for the purchase a private_foundation which is exempt from the regulations provides that i a private_foundation makes a grant described in sec_4945 taxation under sec_501 of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the grantee shall make such reports annually for its funds taxable_year in which the grant was made and the immediately succeeding taxable years to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds been used for any purpose which would result in liability for tax under sec_4945 reports to nor the equipment purchased with the grant funds has the grantor may then allow such is reasonably apparent be discontinued if any only if it from the grant rationale the transfers of assets from t assets described in sec_507 transfer of funds will be from ore private_foundation to another pursuant to in sec_1_507-3 of d there is the case of sec_507 transfers from one private_foundation to one or more other private_foundations the regulations no private_foundation termination_tax in a reorganization or liquidation as stated under section the code because the to c of will be a transfer of the carryover provisions for a code sec_507 b transfer will be applicable similar to sec_1 a iii example defined in sec_507 sther in addition under sec_1_597-3 through applicable carryover provisions will be applicable to c of t’s aggregate tax_benefit as will be carried over to of the code all any teydabaon prins fere xxxxxxxxakxkxxxaxxxxkaxkaxkkakkakkek there will be no acts of self-dealing under sec_4941 of the code the transfers of assets are not acts of self- dealing because they are transfers of funds for exempt purposes even if to exempt sec_501 orgenizations and controlled by the same persons the transferees are not considered disqualified persons pursuant to sec_53 l a the regulations of sec_4942 a of the code provides that a is controlled by one or more of the qualifying_distribution by a private_foundation for exempt purposes includes any reasonable and necessary administrative a expenses that section further states where a transfree is private_foundation which is not an opeating foundation under sec_4942 or transferor’s disqualified persons a transfer including the reasonable and necessary administrative expenses will be qualifying_distribution only to the extent that the further requirements of sec_4942 are met thus t’s transfer and the legal accounting and other expenses of this ruling and transfer to c distributions under sec_4942 meets sec_4942 including having adequate_records required under sec_4942 c has timely met sec_4942 g its transfree the distribution out of corpus requirements ot if reasonable in amount will be qualifying a to the extent that tf g b to show that there will be no jeopardizing investments under sec_4944 of the code because sec_4944 are no jeopardizing investments involved where a foundation donates its funds for exempt purposes under sec_50l c in this case donations to other organizations exempt under sec_501 indicates that there there will be no taxable_expenditures under sec_4945 the code sec_53_4945-6 c of the regulations of indicates that no tax on taxable_expenditures is involved where there i sec_507 b which is has no presently outstanding grants for which expenditure_responsibility is being exercised a reorganization transfer of assets under section is noted that t the case here also it conclusions accordingly based upon the representations submitted we rule that that the proposed transfer will constitute a ‘significant disposition of assets to one or more private foundations’ within the meaning of sec_1_507-3 and the income_tax regulations c of that the proposed transfer will wot vers -11- xxxxxxxxxxxxxxxxxxxxxkxxaxxkakaakkakn will constitute an ‘other adjustment organization or reorganization’ between private_foundations within the contemplation of sec_507 that under sec_1_507-1 and b of the regulations the proposed transfer will not constitute either a notification of t’s intent to terminate its status as of foundation under sec_507 ‘willful repeated acts willful and flagrant act the meaning of sec_507 t will not be liable for the tax imposed by sec_507 a private the code or failure to act ora or failure to act ’ within by t and therefore or that under sec_507 a of the regulations c will not be treated as a newly created organization and section that under sec_1_507-3 of regulations c will be treated as possessing ti's attributes and characteristics that are described in sec_1_507-3 regulations and the of the that the proposed transfer will not give rise to net ‘sale or investment_income and will section within other otherwise c subject t axcise tax reduced on any gain on the proposed transfer not constitute a of code excise disposition’ meaning the of the a to would which tax the the or that the proposea transfer will not constitute an act of ‘self-dealing’ within the meaning of sec_4941 of the code that the proposed transfer will not subject t any_tax liability for a failure to distribute income under sec_4942 of the code to any within the meaning of sec_53 a the regulations and that under section that upon consummation of the proposed transfer c will succeed to t’s ‘excess qualifying distributions’ if -3 e a of tne regulations the record keeping requirements of sec_4942 g b will not apply to no assets t during any period in which it has the code of of that the proposed transfer will not constitute a jeopardizing investment within the meaning of section lf i af ob kgs ates xxxxxxxxxxxxxxxxxxxxxxkxaxaxkiakk that the proposed transfer will not constitute a ‘taxable expenditure’ under sec_4945 code the of that under sec_1_507-3 of regulations t will not ‘expenditure responsibility’ under sec_4945 the code with respect to the assets transferred in the proposed transfer be required to exercise the of that under sec_1_507-3 of regulations for purposes of chapter through it were t the code of c will be treated as the and sections if or that the legal accounting and other expenses in connection with this ruling the proposed transfer incurred by t request and in carrying out will not constitute taxable_expenditures pursuant to sec_4945 of qualifying distributions under sec_4942 of code the code and will be considered the that the proposed transfer will not affect the status of federal_income_tax under sec_501 code as organizations exempt erom or c the of t the proposed transfer will that any taxes under chapter code and not give rise te or sec_507 of the i of that under sec_1_507-1 and the regulations t will not a required to file the annual information_return the code for any taxable required by sec_6033 of year following the taxable_year in which the proposed transfer occurs has neither legal nor equitable_title to any years it assets and engages in if during the subsequent taxable no activity be this ruling letter is directed only to the organization it that requested it may not be used or cited as precedent we this ruling letter to your key district_director and to your attorney the code provides that sec_6110 of are sending a copy of sincerely yours edward k karcher chief exempt organi zat icius
